ACCEPTED
                                                                                   04-15-00474-CV
                                                                       FOURTH COURT OF APPEALS
                                                                            SAN ANTONIO, TEXAS
                                                                              7/28/2015 4:51:49 PM
                                                                                    KEITH HOTTLE
                                                                                            CLERK

                                   04-15-00474-CV
                            No. ____________

                      Court of Appeals, Fourth District           FILED IN
                                                           4th COURT OF APPEALS
                            San Antonio, Texas              SAN ANTONIO, TEXAS
                                                           07/28/2015 4:51:49 PM
                                                               KEITH E. HOTTLE
                                                                    Clerk
                          In re State Farm Lloyds


      Relating to Cause Nos. 2014-CVF-001162-D1, 2014-CVF-001048-D1
                        in the 49th Judicial District Court
                               Webb County, Texas


           OPPOSED MOTION FOR TEMPORARY RELIEF
    STAYING THE SHARING OF DISCOVERY PENDING MANDAMUS

                                            J. Joseph Vale
                                            jvale@atlashall.com
                                            State Bar No. 24084003
                                            Sofia A. Ramon
                                            sramon@atlashall.com
                                            State Bar No. 00784811
                                            Dan K. Worthington
                                            dkw@atlashall.com
                                            State Bar No. 00785282
                                            ATLAS, HALL & RODRIGUEZ, LLP
                                            818 Pecan/P.O. Box 3725
                                            McAllen, Texas 78501
                                            (956) 682-5501 (phone)
                                            (956) 686-6109 (facsimile)

                                            Attorneys for Relator
                                            State Farm Lloyds




July 28, 2015
TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

       Relator State Farm Lloyds (“State Farm”) files this motion for temporary

relief requesting a stay of identical sharing provisions in protective orders entered

in two cases, permitting State Farm’s confidential information to be shared with

other litigants in “Related Litigation.” (Rec. Tab 18, Rec Tab. 19.) 1 State Farm

respectfully submits that the sharing provision in each of these orders fails to

adequately protect State Farm’s proprietary materials from unnecessary and

unreasonable dissemination. If Plaintiffs’ counsel is permitted to share discovery

with litigants whose cases bear only a tenuous relationship to these cases, it will

cause irreparable harm and undermine this mandamus proceeding. Moreover,

because the discovery Plaintiffs will receive is unaffected by whether their counsel

can share that discovery with other litigants, Plaintiffs will not be prejudiced by a

temporary stay of the provision providing for sharing. Accordingly, State Farm

requests temporary relief pursuant to Tex. R. App. P. 52.10, briefly staying the

sharing provision in each of Respondent’s orders during the pendency of this

proceeding.




       1
          The protective orders entered in each of the two cases at issue here, Pena v. State Farm
Lloyds et al., Cause No. 2014-CVF-001048-D1, and Rodriguez v. State Farm Lloyds et al.,
Cause No. 2014-CVF-001162-D1, contain identical sharing provisions. State Farm seeks a stay
of the operation of this provision in each case.


                                                2
                                  ARGUMENT

      A stay pending mandamus is warranted because (1) the merits strongly favor

mandamus relief; (2) in the absence of a stay, State Farm will face considerable

prejudice because its confidential information will have been disseminated

unnecessarily; (3) discovery sharing will have wide-ranging effects; and

(4) Plaintiffs will suffer no prejudice from the short delay pending mandamus.

      First, the merits of State Farm’s petition strongly favor mandamus relief.

As set forth more fully in State Farm’s petition, Respondent’s protective orders

contain an overly broad sharing provision which allows Plaintiffs’ counsel to share

State Farm’s confidential information with litigants who would not otherwise have

access to it.   Respondent’s orders permit Plaintiffs’ counsel to share certain

confidential information in other “Related Litigation” against State Farm which

lacks reasonable temporal, geographic, or scope limitations. Because the sharing

provision is not narrowly tailored, it does not adequately protect State Farm’s

confidential information.

      Second, in the absence of a stay pending mandamus, State Farm would be

faced with the irreparable harm it is seeking to prevent: the unnecessary and

unwarranted dissemination of its confidential information. Thus, without a stay,

even if this Court decides the petition is meritorious, State Farm would be unable

to remedy the harm of over-dissemination. This is the very reason that State Farm


                                         3
has no adequate remedy on appeal and has sought review by mandamus. See In re

Ford Motor Co., 211 S.W.3d 295, 302 (Tex. 2006) (orig. proceeding) (per curiam)

(no adequate remedy by appeal when trial court declared documents fell outside of

protective order). Further, Texas courts have stayed trial court orders pending

mandamus where the protection of confidential information is at stake. See, e.g.,

In re Guidant Corp., No. 13-06-00036-CV, 2008 WL 4257243, at *1, 2008 Tex.

App. LEXIS 6923 (Tex. App.—Corpus Christi Sept. 15, 2008, orig. proceeding)

(mem. op.) (per curiam) (describing prior stay of trial court’s order striking a

stipulated protective order). Notably, this Court recently granted a stay of another

of Respondent’s discovery orders in these cases from which State Farm has also

sought mandamus relief. See In re State Farm Lloyds, No. 04-15-00451-CV,

Order (Tex. App.—San Antonio July 22, 2015) (per curiam) (Ex. A). 2

      Third, the effects of the sharing provision in each of Respondent’s orders are

not limited to the two underlying cases. In fact, they primarily relate to other

cases. The provision permits Plaintiffs’ counsel to share confidential information

produced in these cases in “Related Litigation” brought against State Farm, defined

broadly as any “first-party lawsuit filed in Texas by The Mostyn Law Firm arising

out of a claim for damages to residential, commercial, or personal property as a
      2
          Available at:
       http://www.search.txcourts.gov/SearchMedia.aspx?MediaVersionID=2ce01f46-08f1-
48a0-a1b3-aa22addb3082&coa=coa04&DT=Order&MediaID=cc0026a5-f5d8-47a2-b9b0-
2e994f207c0c.


                                           4
result of a hailstorm that occurred in Texas.” (Rec. Tab 18 ¶ 1, Rec. Tab 19 ¶ 1).

Respondent’s orders will thus necessarily have an impact on the conduct of

discovery in any case which qualifies as “related” under this overly broad

definition.

      Fourth, Plaintiffs will suffer no prejudice from the short delay pending

resolution of State Farm’s petition. Discovery in this case will proceed regardless

of whether Plaintiffs’ counsel is permitted to share that discovery with other

litigants. Plaintiffs will thus suffer no prejudice from the minor delay pending

resolution of State Farm’s petition.




                                        5
                                    PRAYER

      For the foregoing reasons, State Farm’s motion for temporary relief should

be granted and the sharing provision in Respondent’s July 13, 2015 protective

orders should be stayed during the pendency of this proceeding.

                                      Respectfully submitted,

                                      /s/ J. Joseph Vale
                                      J. Joseph Vale
                                      jvale@atlashall.com
                                      State Bar No. 24084003
                                      Sofia A. Ramon
                                      sramon@atlashall.com
                                      State Bar No. 00784811
                                      Dan K. Worthington
                                      dkw@atlashall.com
                                      State Bar No. 00785282
                                      Atlas, Hall & Rodriguez, LLP
                                      818 Pecan/P.O. Box 3725
                                      McAllen, Texas 78501
                                      (956) 682-5501 (phone)
                                      (956) 686-6109 (facsimile)

                                      Attorneys for State Farm Lloyds




                                        6
                      CERTIFICATE OF COMPLIANCE

      Pursuant to Texas Rules of Appellate Procedure 10.1(a)(5) and 52.10(a),

Dan K. Worthington, counsel for State Farm, notified counsel for plaintiffs by

expedited means, specifically via telephone, that this motion is being filed. The

plaintiffs are opposed to said motion.


                                                /s/ J. Joseph Vale
                                                J. Joseph Vale




                                         7
                         CERTIFICATE OF SERVICE

       I certify that the foregoing document (and any attachments) was

electronically filed with the Clerk of the Court using the electronic case filing

system of the Court. I also certify that a true and correct copy of the foregoing was

served on all counsel of record on July 28, 2015, as follows:

 Recipient:                                Attorney for:           Served by:
 J. Steve Mostyn                           Plaintiffs/real parties Electronically
 (jsmdocketefile@mostynlaw.com)            in interest             if available, or
 THE MOSTYN LAW FIRM                                               by facsimile
 3810 West Alabama Street                  Raul Rodriguez,
 Houston, Texas 77027                      Noemi Rodriguez,
 Fax: 713-714-1111                         and Alma Pena

 and

 Gilberto Hinojosa
 (ghinojosa@ghinojosalaw.net)
 LAW OFFICE OF GILBERTO HINOJOSA,
 P.C.
 622 E. Saint Charles St.
 Brownsville, Texas 78520
 Fax: 956-544-1335
 Hon. Jose A. Lopez                        Trial                   Certified mail,
 Webb County Courthouse                    judge/respondent        return receipt
 1110 Victoria St. Suite 304                                       requested
 Laredo, Texas 78040




                                       /s/ J. Joseph Vale
                                        J. Joseph Vale




                                         8
EXHIBIT A
                                                                                                   FILE COPY



        In re State Farm
       LloydsAppellant/s




                               Fourth Court of Appeals
                                       San Antonio, Texas
                                               July 22, 2015

                                           No. 04-15-00451-CV

                                   IN RE STATE FARM LLOYDS

                                    Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Jason Pulliam, Justice

       On July 20. 2015, relator State Farm Lloyds filed a petition for writ of mandamus and an
opposed motion for temporary relief. This court is of the opinion that a serious question
concerning the mandamus relief sought requires further consideration. See TEX. R. APP. P.
52.8(b). The respondent and the real parties in interest may file a response to the petition
for writ of mandamus in this court no later than August 13, 2015. Any such response must
conform to Texas Rule of Appellate Procedure 52.4.

       Relator’s request for temporary relief is GRANTED. The trial court’s order signed July
16, 2015 requiring relator to produce specified documents in response to plaintiffs’ requests for
production is temporarily stayed pending final resolution of the mandamus petition filed in this
court.

           It is so ORDERED on July 22, 2015.

                                                       PER CURIAM



           ATTESTED TO: _____________________________
                        Keith E. Hottle, Clerk




1 This proceeding arises out of Cause Nos. 2014-CVF-001162 D1, styled Raul Rodriguez and Noemi Rodriguez v.
State Farm Lloyds and Felipe Farias, and 2014-CVF-001048 D1, styled Alma Pena v. State Farm Lloyds and Becky
Lanier, pending in the 49th Judicial District Court, Webb County, Texas, the Honorable Jose A. Lopez presiding.